Tom Glaze, Justice, concurring. I concur with the majority holding that appellant Stephen Colston’s arrest was legal, but I agree because Detective Mike Montgomery, as a private citizen, had authority to arrest Colston under Ark. R. Civ. P. 4.1(b) and Ark. Code Ann. § 16-81-106(d). Section 16-81-106(d) provides that a private person may make an arrest where he has reasonable grounds for believing that the person arrested has committed a felony. Under this statute and described circumstances, an officer acting outside his jurisdiction has the authority to effect an arrest. See Perry v. State, 303 Ark. 100, 794 S.W.2d 141 (1990) (where this court recognized the statutory principle in § 16-81-106(d), but concluded Perry had been arrested on a misdemeanor, making the arrest invalid). In the instant case, the issue is whether Detective Montgomery, acting as a citizen, had reasonable grounds to believe Colston had committed a felony. Reasonable or probable cause exists when there is reasonably trustworthy information within a law enforcement officer’s knowledge that would lead a person of reasonable caution to believe that a felony was committed by the person detained. Efurd v. State, 334 Ark. 596, 976 S.W.2d 928 (1998). The degree of proof required to sustain a conviction is not required for probable cause to arrest. Humphrey v. State, 327 Ark. 753, 940 S.W.2d 860 (1997). The first detective to arrive at Colston’s house was Mike Frost, who later testified that he located the house where the registered owner of the gray van was said to live. The van was registered to a person named Colston. Arriving at the house, Frost saw the name “Colston” painted on some boards on the front porch, and a light was on inside the house. When Frost knocked on the door, a female matching the description given to the officers answered it; the woman told Detective Frost that her boyfriend was inside the house asleep. The young woman was immediately taken into custody. After about ten minutes had passed and other officers arrived, Colston came to the door. Frost said that Colston matched the description of the driver of the van earlier observed at the scene of the crime. While officers were at the house, Colston’s mother arrived driving a gray van matching the description of, and having the same license number as, the one used in the stabbing. Colston’s mother told officers that Colston had used her van on the day of the stabbing. Detective Montgomery then arrived at the house and spoke to the woman in custody, who told Montgomery that she had done the stabbing and that Colston had driven the van at the time of the crime. Detective Montgomery testified that he arrested Colston on the basis that he matched the description of the driver of the vehicle, and the van matched the description of the automobile involved. Based on the foregoing information, Detective Montgomery had reasonable grounds for believing that Colston had committed a felony. Thus, Colston’s arrest was legal.